Case 1:21-cv-04738-DLC Document 28 Filed 09/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NITETEK LICENSING LLC,

Plaintiff,
Vv. | CIVIL ACTION NO. 1:21-CV-04738 DLC
EVBOX NORTH AMERICA INC., : MOTION FOR ADMISSION
Defendant. : PRO HAC VICE

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern
Districts of New York, David W. deBruin, Esquire hereby move this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for Nitetek iicensing LLC in the above-
captioned action.

I] am in good standing of the bar(s) of the state(s) of Delaware, Pennsylvania and New Jersey and
there are no pending disciplinary proceedings against me in any slate or federal court. [have
never been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: V4 /2 / Ae i submitted,

nist Name

 
  

 

Applicant’s Name: David W. deBuin

David W. deBruin, Esq. (#4846)

Firm Name: GAWTHROP GREENWOOD, PC
Address: 3711 Kennett Pike, Suite 100
City/State/Zip: Wilmington, DE 19807
Telephone: (302) 777-5353

Email: ddebruin@gawthrop.com

 
